       Case 6:19-mj-00058-HBK Document 20 Filed 08/02/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                       Case No. 6:19-mj-0058-HBK
12                     Plaintiff,                    ORDER GRANTING JOINT MOTION TO
                                                     EXTEND PROBATION AND CONTINUE
13          v.                                       REVIEW HEARING
14   MARCO RIVERA,                                   (Doc. No. 18)
15                     Defendant.
16

17          Pending before the Court is the parties Joint Motion to Extend Probation and Continue

18   Review Hearing filed July 28, 2021. (Doc. No. 18). The parties jointly petition the Court to

19   extend Defendant’s period of probation and continue the August 3, 2021 Review Hearing. (Id.).

20   On March 10, 2020, Defendant was sentenced to 18 months of unsupervised probation, and

21   ordered to pay a $1,600.00 fine and complete the DMV First Time Offender DUI Course. (Doc.

22   No. 12). Defendant’s probationary period expires August 10, 2021 but he requires additional

23   time to complete a portion of the DMV First Time Offender DUI Course. Defendant otherwise

24   has complied with his other terms of his probation. The Court construes the Joint Motion as

25   incorporating a waiver for a hearing. Fed. R. Crim. P. 32.1(c)(2)(A).

26          Accordingly, it is ORDERED:

27          1. The Joint Motion to Extend Probation and Continue Review Hearing (Doc. No. 18) is

28   GRANTED.
       Case 6:19-mj-00058-HBK Document 20 Filed 08/02/21 Page 2 of 2


 1            2. Pursuant to 18 U.S.C. §§ 3563(c) and 3564(c), the Court extends Defendant’s

 2   probation to February 10, 2022.

 3            3. The August 4, 2021 Review Hearing is CONTINUED to January 25, 2022 at 10:00

 4   a.m.

 5            4. Defendant may move to terminate probation and vacate the January 25, 2022 Review

 6   Hearing if in full compliance with the terms of his probation.

 7

 8
     Dated:      August 2, 2021
 9                                                        HELENA M. BARCH-KUCHTA
                                                          UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
